                                   Case 21-30432-lkg                Doc 1        Filed 06/15/21           Page 1 of 15


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Faith Care, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  100 Faith Drive
                                  Highland, IL 62249
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Madison                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 21-30432-lkg               Doc 1         Filed 06/15/21              Page 2 of 15
Debtor    Faith Care, LLC                                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                                           Case 21-30432-lkg                Doc 1         Filed 06/15/21            Page 3 of 15
Debtor    Faith Care, LLC                                                                                 Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.

                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                           Case 21-30432-lkg            Doc 1       Filed 06/15/21          Page 4 of 15
Debtor   Faith Care, LLC                                                          Case number (if known)
         Name

                           $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                           $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                           $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                                   Case 21-30432-lkg                 Doc 1        Filed 06/15/21              Page 5 of 15
Debtor    Faith Care, LLC                                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      June 15, 2021
                                                  MM / DD / YYYY


                             X   /s/ Gerald M. Harman                                                     Gerald M. Harman
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Executive Director




18. Signature of attorney    X   /s/ Steven M. Wallace                                                     Date June 15, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven M. Wallace
                                 Printed name

                                 Silver Lake Group, Ltd
                                 Firm name

                                 6 Ginger Creek Village Drive
                                 Glen Carbon, IL 62034
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     618-692-5512                  Email address      steve@silverlakelaw.com

                                 6198917 IL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                                      Case 21-30432-lkg                  Doc 1        Filed 06/15/21   Page 6 of 15




                                                               United States Bankruptcy Court
                                                                     Southern District of Illinois
 In re      Faith Care, LLC                                                                              Case No.
                                                                                  Debtor(s)              Chapter    7




                                                        VERIFICATION OF CREDITOR MATRIX



                        I, the Executive Director of the corporation named as the debtor in this case, hereby

            verify that the attached list of creditors is true and correct to the best of my knowledge and that it

            corresponds to the creditors listed in our schedules.




 Date:       June 15, 2021                                             /s/ Gerald M. Harman
                                                                       Gerald M. Harman/Executive Director
                                                                       Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
    Case 21-30432-lkg   Doc 1   Filed 06/15/21   Page 7 of 15



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




            Accurate Biometrics
            500 Park Blvd.
            Suite 1260
            Itasca, IL 60143


            ADP, Inc.
            P.O. Box 842875
            Boston, MA 02284


            Ameren Illinois
            Credit and Collections
            2105 E State Route 104
            Pawnee, IL 62558


            Anita Earnhart
            c/o Keith Earnhart
            412 Bunker Hill Drive
            Collinsville, IL 62234


            Arlene Agne
            c/o Les Agne
            11 Forman Drive
            Glen Carbon, IL 62034


            AT&T
            P.O. Box 6483
            Carol Stream, IL 60197


            Belmont Koch
            c/o Carol Ziegler
            302 Lorean
            Troy, IL 62294


            Betty Kamm
            c/o Andy Kamm
            13307 Koch Road
            Highland, IL 62249


            Beverly Fehrmann
            c/o Veronica Rittenhaus
            704 Zschokke St.
            Highland, IL 62249


            Bluff Equipment
            1090 US Highway 40
            Vandalia, IL 62471
Case 21-30432-lkg   Doc 1   Filed 06/15/21   Page 8 of 15




        Broadway Tire & Battery
        1001 Washington
        Highland, IL 62249


        CC Food Mart
        8322 Old US Highway 50 W
        P.O. Box 155
        Breese, IL 62230


        Charles Ziesset
        c/o Kevin Ziesset
        1 Deer Run East
        Pocahontas, IL 62275


        Cheryl Prost
        c/o Kim Courois
        111 Main St.
        Highland, IL 62249


        City of Highland
        1115 Broadway
        P.O. Box 218
        Highland, IL 62249


        Connor Company
        P.O. Box 5007
        Peoria, IL 61601


        Dex Media
        P.O. Box 9001401
        Louisville, KY 40290


        Diane Garrison
        37127 Hunters Trail
        Avon, OH 44011


        Direct Supply
        P.O. Box 88201
        Milwaukee, WI 53288


        DMI Solutions
        1717 West Maud
        Poplar Bluff, MO 63901
Case 21-30432-lkg   Doc 1   Filed 06/15/21   Page 9 of 15




        Donna Koch
        c/o Carol Ziegler
        302 Lemon St.
        Troy, IL 62294


        Dorothy Gorman
        c/o Villa Rose Senior Living
        401 S. Moreland Road
        Bethalto, IL 62010


        Elise McEvers
        c/o Kelly McEvers
        132 Crestmoor St.
        Collinsville, IL 62234


        Ergo Midwest Inc.
        13834 Parks Steed Drive
        Earth City, MO 63045


        Ethel Shipley
        c/o Roger Jilek
        14640 Raneys Lane
        Orland Park, IL 60462


        Evelyn Wilmann
        c/o Christy Naylor
        252 Shadowbrooke
        Troy, IL 62294


        Ferguson Supplies
        P.O. Box 802817
        Chicago, IL 60680


        Florence Huelsmann
        c/o Carol Huelsmann
        4900 Leeward Ct.
        Aviston, IL 62216


        Fringe Benefit Group
        11910 Anderson Mill Road
        Austin, TX 78726


        Frontier
        P.O. Box 740407
        Cincinnati, OH 45274
Case 21-30432-lkg   Doc 1   Filed 06/15/21   Page 10 of 15




        Gary Oestringer
        c/o Highland Home
        1600 Walnut St.
        Highland, IL 62249


        Grainger
        Dept. 800001166
        Palatine, IL 60038


        Greystone
        P.O. Box 281163
        Atlanta, GA 30384


        Helen Mandeville
        c/o Mike Myler
        3102 State Route 160
        Highland, IL 62249


        Henrietta Knebel
        c/o Nancy Bossler
        12765 Bellm Road
        Highland, IL 62249


        Highland's Tru-Buy
        610 Broadway
        Highland, IL 62249


        Hospital Sisters Health System
        P.O. Box 13427
        Springfield, IL 62791


        HSHS Medical Group
        3051 Holls Drive
        Springfield, IL 62704


        Imogene Holtgrave
        c/o Gail Frey
        4542 State Route 160
        Highland, IL 62249


        Iron Mountain
        P.O. Box 27128
        New York, NY 10087
Case 21-30432-lkg   Doc 1   Filed 06/15/21   Page 11 of 15




        Jan Wilsey
        c/o Cedarhurst of Highland
        220 Field Crossing Drive
        Highland, IL 62249


        John Deere Financial
        P.O. Box 650215
        Dallas, TX 75265


        Johnson Controls
        Dept. CH10320
        Palatine, IL 60055


        Juanita Hediger
        c/o Linda Krier
        1250 Kerosene Lamp Court
        Mesquite, NV 89034


        June Bohnestiehl
        c/o Cedarhurst of Highland
        220 Field Crossing Drive
        Highland, IL 62249


        KCI USA
        P.O. Box 301557
        Dallas, TX 75303


        Laverne Butler
        c/o Dean Butler
        28307 E. 5th Street
        Farmersville, IL 62533


        Linette Siever
        c/o Carol Siever
        2412 Becker Road
        Highland, IL 62249


        Mabel Lang
        c/o Jackie Full
        2641 Lake Lucerne Drive
        Belleville, IL 62221


        Magnum Rotating & Pumps
        P.O. Box 1026
        O Fallon, IL 62269
Case 21-30432-lkg   Doc 1   Filed 06/15/21   Page 12 of 15




        Marvin Hasenmeyer
        c/o Donna Hasenmeyer
        1536 Doe Run Road
        Greenville, IL 62246


        Mathias Klumke
        c/o Corynn Wheelan
        15545 Varel Road
        Carlyle, IL 62231


        MatrixCare
        Bin #32
        P.O. Box 1414
        Minneapolis, MN 55480


        Medi-Bill Systems
        450 Regency Parkway
        Suite 100
        Omaha, NE 68114


        Mediline Industries
        Dept. CH14400
        Palatine, IL 60055


        Melba Reinacher
        c/o Rick Reinacher
        5402 Ludwig Road
        Pocahontas, IL 62275


        Office Depot
        P.O. Box 88040
        Chicago, IL 60680


        Opal Crossno
        c/o Donna Eversmann
        405 Bunker Hill Drive
        Collinsville, IL 62234


        Peggy Townsend
        c/o Kevin Townsend
        1109 Carlace Drive
        Collinsville, IL 62234
Case 21-30432-lkg   Doc 1   Filed 06/15/21   Page 13 of 15




        Peter Hazen
        Office of Healthcare Programs
        US Dept. of Housing and Urban Dev.
        465 Main St., 2nd Floor
        Buffalo, NY 14203


        Peter Pisaneschi
        c/o Lynne Mast
        W142N5235 Thornhill Drive
        Menomonee Falls, WI 53052


        Phylis Pollo
        c/o Brian Pollo
        601 E. 4th Street
        Mount Olive, IL 62069


        Phylis Reinneck
        c/o Robert Reineck
        522 Franklin
        Troy, IL 62294


        Pro-Alarm
        130 N. Duncan
        P.O. Box 517
        Alexander, IL 62601


        Professional Therapy Services
        2810 Frank Scott Parkway West
        Suite 824
        Belleville, IL 62223


        RJ Kool Co.
        234 W. 12th Avenue
        Kansas City, MO 64116


        Robert Schwarz
        c/o Gloria Schwarz
        1010 Lemon St.
        Highland, IL 62249


        Rose Rehkemper
        c/o Mark Rehkemper
        18100 West St.
        Breese, IL 62230
Case 21-30432-lkg   Doc 1   Filed 06/15/21   Page 14 of 15




        Ruby Kersey
        2738 Sherborn Lane
        Saint Charles, MO 63301


        Ruth Zeisset
        c/o Kevin Zeisset
        1 Deer Run East
        Pocahontas, IL 62275


        S. Horn Construction
        1908 Klaus Geiger Road
        Highland, IL 62249


        Shirley Bastilla
        c/o Nancy McCaw
        1015 Lindenthal Ave.
        Highland, IL 62249


        Shirley Trame
        c/o Lynn Holtkamp
        150 Sunfish
        Highland, IL 62249


        Sparlin Plumbing
        13162 Michael Road
        Highland, IL 62249


        Stephanie Bosslet
        c/o Judy Merkle
        201 Field Crossing Drive
        Unit 1
        Highland, IL 62249


        Symmetry Energy Solutions
        Chase Lock Box
        P.O. Box 301149
        Dallas, TX 75303


        Sysco Food Services
        3850 Mueller Road
        Saint Charles, MO 63301


        US Foods Inc.
        P.O. Box 504854
        Saint Louis, MO 63150
Case 21-30432-lkg   Doc 1   Filed 06/15/21   Page 15 of 15




        Virgil Wihelm
        c/o Highland Home
        1600 Walnut St.
        Highland, IL 62249


        Virginia Brown
        c/o Mary Kay Grenzeback
        206 S. Delmar
        Hartford, IL 62048


        Wayne Miles
        c/o Lora Miles
        13443 Buckeye Road
        Highland, IL 62249


        Weeke Sales & Service
        501 N. Front St.
        P.O. Box 53
        Okawville, IL 62271
